Citation Nr: 0022163	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  98-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.

The current appeal arose from a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  The RO, in pertinent part, 
denied entitlement to service connection for basal cell 
carcinoma.

In November 1999, after adjudicating other claims then 
pending on appeal, the Board remanded the claim of 
entitlement to service connection for basal cell carcinoma 
for further development and adjudicative action.

In December 1999 the RO affirmed the previous denial of 
entitlement to service connection for basal cell carcinoma.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Competent medical opinion of record is to the effect that the 
veteran's prolonged exposure to the sun during service cannot 
be discounted as a contributory factor to the post service 
development of basal cell carcinoma.


CONCLUSION OF LAW

Basal cell carcinoma was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991);  38 C.F.R. §§ 3.102, 4.3, 3.303(d) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that they 
are negative for any findings of basal cell carcinoma.

The veteran's Notice of Separation from U.S. Naval Service 
shows the veteran had 17 months of sea duty.

The August 1946 VA general medical examination report shows 
the clinical evaluation of the skin was normal.

On file are VA medical records of treatment of the veteran in 
February, May, and June 1997 for recurrent basal cell 
carcinoma on the right bridge of the nose.  There was noted a 
history of treatment for basal cell carcinoma one year and 
two years before on the nose, cheek, temple, and scalp.

VA conducted a special dermatological examination of the 
veteran in November 1997.  The examiner, ET, MD, recorded 
that he had reviewed the veteran's claims file and medical 
records.  He noted that the veteran had multiple encounters 
with dermatology, including a surgical procedure done about a 
year earlier on the nose.

Dr. ET noted that the veteran was a 72 year old man who was 
in the navy from June 1943 to February 1946.  He was in the 
South Pacific.  About four years before he started with many 
scaly, rough spots on the face and the dorsum of the hands 
which were treated at the Dermatology Clinic with cryotherapy 
with liquid oxygen.  The lesions disappeared.  About one year 
before he developed a lesion on the vertex of the skull which 
was diagnosed as a basal cell carcinoma and was surgically 
removed.

Shortly thereafter he developed a new growth on the bridge of 
the nose which was biopsied and shown to be a basal cell 
carcinoma.  He was referred to a physician at the University 
of New Mexico for a Mohs-type surgery.  The procedure was 
performed and the whole lesion was removed in the right side 
of the nose as well as in the bridge of the nose.  The lesion 
and the area were repaired by plastic surgery at the VA 
hospital.  The veteran had since been seen for follow-up, as 
well as treatment with cryotherapy of the precancerous type 
of lesions.  He remembered having been sunburned many times 
when he was young.  Although he did not sunbathe nor attend 
tanning booths, he had had a significant amount of sun 
exposure throughout his lifetime.

On examination the veteran was found to have Type II skin 
noted to sunburn very easily and never tan.  A complete 
examination was performed.  On the vertex of the skull was a 
surgical scar of treatment of a basal cell, and in the bridge 
of the nose there was a scar with a flap that was advanced 
from the glabellar area down to the bridge of the nose.  The 
cosmesis was excellent, and the lesion did not show any signs 
of recurrence.  There was no other cancerous lesion, squamous 
cell, basal cell or melanoma seen in the face or forearms.  
There were no signs of recurrence of any of the previously 
treated lesion.  

At the same time there was scaly, rough, lichenified papules 
and plaques on the dorsum of the hands, ears, and forearms.  
The back and chest were clear of any type of lesions, as well 
as the neck.  Some of the lesions were hypertrophic and 
white-grayish in texture and color.  The clinical assessments 
were history of basal cell carcinoma without signs of 
recurrence at present, severe photo damage, and multiple 
actinic keratosis present.

Dr. ET commented it was well known that basal cell carcinoma 
was related to sun exposure, although the amount of exposure 
was usually a long time of exposure, and was usually the 
lifelong exposure that tended to predispose to the formation 
of skin cancer; it was not just one sunburn or a few 
sunburns.  It was the accumulation of photo damage that 
tended to change the DNA and promote the formation of the 
skin cancer.  Dr. ET noted that whether the exposure while in 
the service predisposed the veteran was likely, although it 
was not only the sun exposure the veteran had had, since he 
was in the service only for three years out of his 72 years 
of life.

In March 1998 the veteran advised that he had never told the 
VA examiner that he remembered having been sunburned many 
times as a child.  He stated that as a redhead with many 
freckles he had been told to stay out of the sun by his 
mother.  He stated that severe sun burn on his face and head 
began while in service in October 1944, when his ship went 
into the Pacific.  

At that time it was necessary for him to sit in the gun tub 
for four to six hours daily with temperatures ranging from 
130 to 145 degrees in the shade.  He stated that on ship he 
was exposed to the direct rays of the sun as well as the 
reflective rays from the water.  He stated that he had had 
sunspots frozen on his face for many years prior to the first 
basal cells having been located.

In July 1998 the veteran provided photographs he identified 
as reflective of his affected facial areas.

In November 1999 the Board remanded the claim to the RO for 
the purpose of affording the veteran the opportunity to 
identify and/or submit additional evidence, and to have his 
claims file referred to Dr. ET, the VA physician who had 
performed the dermatology examination of the veteran in 
November 1997.  The Board requested that the VA examiner 
provide an opinion as to whether it was at least as likely as 
not that the veteran developed a predisposition to 
development of basal cell carcinoma due to his in-service sun 
exposure in the Pacific without resort to speculation.  If 
such opinion might only be based on speculation, Dr. ET was 
to so state.  If Dr. ET was not available, the RO was to 
arrange for another specialist in dermatology or other 
available appropriate specialist to review the veteran's 
claims file and respond to the requested opinion.

In a November 1999 letter the RO, in accordance with the 
Board's directive, invited the veteran to identify and/or 
submit additional evidence in support of his claim of 
entitlement to service connection for basal cell carcinoma.  
The veteran responded by advising that he did not have any 
additional evidence to submit in support of his claim.

Since Dr. ET, the VA physician who conducted the November 
1997 special dermatological examination of the veteran was no 
longer available, the RO referred the veteran's claims file 
to EBS, MD.  Dr. EBS identified himself as a specialist in 
dermatology and advised that Dr. ET was no longer available, 
and that he had reviewed the veteran's claims file, remand 
notes, and the November 1997 VA examination.  DR. EBS 
responded as follows:

"It is my professional opinion that it 
is possible that the vet was predisposed 
to the development of basal cell 
carcinoma due to his inservice sun 
exposure."


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans' Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd; 78 F. 3d 604 (Fed. Cir. 1996).


In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

In the veteran's case at hand, the Board notes that the 
veteran has been diagnosed with basal cell carcinoma.  His 
basal cell carcinoma has been linked at least partially on 
the basis of competent medical authority to his excessive sun 
exposure in service when he was overseas for 17 months, a 
fact documented by his record of service.  Accordingly, the 
Board finds that the veteran's claim of entitlement to 
service connection for basal cell carcinoma is well grounded.

As the veteran's claim is well grounded, the Board must now 
ascertain whether VA has complied with its duty to assist the 
veteran in the development of his claim of service connection 
for basal cell carcinoma.  In this regard, the Board notes 
that the veteran's claim was remanded to the RO for further 
development.  

The veteran was given the opportunity to identify and/or 
submit additional evidence.  He responded that he had no 
further evidence to submit.  The RO was directed to refer the 
veteran's claims file to the VA physician who conducted the 
November 1997 examination for the purpose of obtaining a more 
definitive opinion as to whether the veteran's post service 
reported basal cell carcinoma was related to service.  In the 
alternative, if that particular VA physician was no longer 
available, the RO was to refer the veteran's claims file 
another VA specialist in dermatology or other appropriate 
specialist for a medical opinion.  As the Board reported 
earlier, the previous VA physician was no longer available 
and the RO did in fact obtain a medical opinion from another 
physician.  Accordingly, the Board finds that no further duty 
to assist the veteran is indicated, and the case is ready for 
appellate review.

The Board notes that in its remand instructions it requested 
that the VA physician render an opinion as to whether it was 
at least as likely as not that the veteran's basal cell 
carcinoma was due to sun exposure in service.  The opinion 
provided by the alternative VA physician, while not fully 
addressing the specific directives of the Board, nonetheless 
was sufficiently complete which, when read in conjunction 
with the original medical opinion provided in November 1997, 
is responsive to the intent of the Board's inquiry and 
provides a basis for a favorable adjudication of the 
veteran's appeal.

In this regard, the Board's review of the VA examiner's 
opinion in November 1999 shows he acknowledged it was indeed 
likely that the sun exposure in service predisposed the 
veteran to develop basal cell carcinoma.  That VA examiner 
also acknowledged that the service exposure was not the only 
exposure.  The veteran has since denied that he had 
significant sun burns as a child.  Nonetheless, the opinion 
of the VA physician in November 1997 does not rule out 
contribution of in-service sun exposure in the later 
development of basal cell carcinoma.  

Moreover, the follow-up medical opinion obtained in November 
1999 shows the examiner acknowledged the possibility that in-
service sun exposure predisposed the veteran to the 
development of basal cell carcinoma.  

Again, another examiner does not rule out contribution of in-
service sun exposure to the later development of basal cell 
carcinoma.  Both examiners have implied that it is as likely 
as not that the veteran's basal cell carcinoma was at least 
in part contributed to by in-service sun exposure, 
irrespective of lifelong exposure.

The Board finds that there is sufficient reasonable doubt in 
this case which, with application of the pertinent criteria 
and case law, must be resolved in the veteran's favor.  See 
Gilbert, supra; 38 C.F.R. §§ 3.102, 4.3.

For the foregoing reasons, the Board concludes that the 
evidentiary record permits the conclusion that the veteran's 
in-service sun exposure cannot satisfactorily be discounted 
as a contributory factor to the development of his later 
diagnosed basal cell carcinoma, thereby warranting 
entitlement to a grant of service connection.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(d).


ORDER

Entitlement to service connection for basal cell carcinoma is 
granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

